995 F.2d 1565
1993 A.M.C. 2947
Roy A. LOLLIE and Faye G. Lollie, Plaintiffs-Appellants,v.BROWN MARINE SERVICE, INC., Defendant-Appellee.
No. 91-3842.
United States Court of Appeals,Eleventh Circuit.
July 27, 1993.

John E. Houser, Thomasville, GA, for plaintiffs-appellants.
Robert L. Crongeyer, Pensacola, FL, for defendant-appellee.
Appeal from the United States District Court for the Northern District of Florida.
Before EDMONDSON and BLACK, Circuit Judges, and MELTON*, Senior District Judge.
PER CURIAM:


1
Appellants brought this personal injury action under the Jones Act and general maritime law.   On appeal, they argue the district court erred in granting judgment on the pleadings to appellee on their claims for loss of consortium and society.   Adopting the reasoning in Michel v. Total Transp., Inc., 957 F.2d 186, 191 (5th Cir.1992) and Murray v. Anthony J. Bertucci Constr.  Co., 958 F.2d 127, 131-32 (5th Cir.), cert. denied, --- U.S. ----, 113 S. Ct. 190, 121 L. Ed. 2d 134 (1992), we hold that neither the Jones Act nor general maritime law authorizes recovery for loss of society or consortium in personal injury cases.   The rest of appellants' claims, which involve the district court's jury charges, also lack merit.


2
AFFIRMED.



*
 Honorable Howell W. Melton, Senior U.S. District Judge for the Middle District of Florida, sitting by designation